                Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 1 of 12


                                                                                                                                                       A



                                      CAUSE NO. ________________



    GEORGE M. LEE §        IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE SOUTHERN DISTRICT COURT OF       TEXAS
                         HOUSTON DIVISION

IN RE:                                §
                                      §
BRIAR BUILDING HOUSTON LLC,           §                                 CASE NO. 18-32218
                                      §
      Debtor                          §                                 CHAPTER 11
______________________________________§
GEORGE M LEE                          §
      Plaintiff                       §                        ,        §                                                Formatted: Justified, Indent: Left: 0", First line: 0", Line
                                      §                                                                                  spacing: Multiple 1.07 li, Tab stops: 0.5", Left + 3.19",
                                      §                                                                                  Left + Not at 3.25"
VS.                                   §                                 HARRIS COUNTY, TEXAS
                                      §
                                      §
v.                                    §                                 ADVERSARY NO. 20-03395
                                      §
MOHAMMAD ALI CHOUDHRI,                §                                                                                  Formatted: Justified, Line spacing: Multiple 1.07 li, Tab
         Defendant                                                             §                                         stops: 0.5", Left + 3.19", Left + Not at 3.25"
    _______JUDICIAL DISTRICT,         §                                 JURY TRIAL REQUESTED                             Formatted: No underline


                                                                                                                         Formatted: No underline
         PLAINTIFF GEORGE M. LEE’S ORIGINAL PETITION, REQUEST FOR                                                        Formatted: Justified, Tab stops: 0.31", Left + 0.38",
          DISCLOSURE AND JURY DEMANDFIRST AMENDED COMPLAINT                                                              Left + 0.75", Left


         Plaintiff, George M. Lee (“Plaintiff” or “Mr. Lee”), files this Original Petition, Request for

Disclosure and Jury Demand complaining of Defendant, Mohammad Ali Choudhri and would

respectfully showFirst Amended Complaint pursuant to Federal Rule of Civil Procedure 15 and

respectfully shows this Court as follows: 1


1
 For the Court’s convenience and pursuant to The United States Bankruptcy Court for the Southern District of Texas
Local Rule 1009-1 and the Honorable Judge Eduardo V. Rodriguez, United States Bankruptcy Judge’s Court
Procedure regarding amended documents, Plaintiff has attached a redline of Plaintiff’s Original Petition, Jury Demand,
and Request for Disclosures originally filed in the 152nd District Court of Harris County, Texas compared to this
Plaintiff George M. Lee’s First Amended Complaint as Exhibit A due to the nature and extent of the amendments.
This pleading supersedes any prior or supplemental petitions filed in state court.
             Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 2 of 12




                                          I.     PARTIES                                             Formatted: Underline
                                                                                                     Formatted: List Paragraph, Centered, Line spacing:
                                       DISCOVERY PLAN                                                Multiple 1.07 li, Numbered + Level: 1 + Numbering
                                                                                                     Style: I, II, III, … + Start at: 1 + Alignment: Left + Aligned
               1.                                                                                    at: 0.25" + Indent at: 0.75"

Plaintiff intends to conduct discovery under Level 2 of Rule 190 of the Texas Rules of Civil

Procedure.

                    I.                                                   PARTIES                     Formatted: Underline
       1.      2.        Plaintiff, George M. Lee (Lee), is an individual living and working in      Formatted: List Paragraph, Centered, Line spacing:
                                                                                                     Multiple 1.07 li, Numbered + Level: 1 + Numbering
resident of Harris County, Texas.                                                                    Style: I, II, III, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                     at: 0.25" + Indent at: 0.75"
                                                                                                     Formatted: List Paragraph, Indent: Left: 0", First line:
   3. Defendant, Mohammad Ali Choudhri (Choudhri), is a natural person who may be served             0.5", Numbered + Level: 1 + Numbering Style: 1, 2, 3, …
                                                                                                     + Start at: 1 + Alignment: Left + Aligned at: 1.13" +
with citation and a copy of this original petition by serving him at his place of business, Jetall   Indent at: 1.38"

Companies, 1001 West Loop South, Ste. 700, Houston, Texas, 77027.




                                       VENUE AND JURISDICTION

   4. Venue is proper in Harris County, Texas, pursuant to Texas Civil Practices and Remedies

Code Sections 15.002(a) (1) and (2) because a substantial part of the events or omissions giving

rise to the claim occurred in Houston, Harris County, Texas, and Defendant, Choudhri, resides and

maintains his principal office in Houston, Harris County, Texas. This Court has jurisdiction over

this case because the amount in controversy is within the Court’s minimum jurisdictional limits.

Counter-Plaintiff seeks monetary relief of over $1,000,000.00.



                                               FACTS
                                                2
                  Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 3 of 12




          2.          5. Defendant Ali Choudhri (“Defendant” and/or “Choudhri” herein.) is an

individual resident of Harris County, Texas. Mr. Choudhri has made an appearance in this case

and may be served through his attorneys of record, GOLD, WEEMS, BRUSER, SUES &

RUNDELL, Evelyn I. Breithaupt, 2001 MacArthur Drive P.O. Box 6118, Alexandria, Louisiana

71307, and GUBERNICK LAW P.L.L.C., Benjamin Gubernick, 10720 West Indian School Rd.

Ste. 19 PMB12, Phoenix, AZ 85037.

                                 II.       JURISDICTION AND VENUE

          3.      This is an action for breach of a personal loan guarantee related to the real property

located at 1001 West Loop South, Ste. 700, Houston, Texas 77027 (the “West Loop Property”)

which Choudhri has refused to honor.

          4.      The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1334(b) and this

Court’s January 14, 2021 Memorandum Opinion. 2

                                    III.    STATEMENT OF FACTS

      A. The Core Bankruptcy Matter surrounding the Briar Hollow Property.

          1.      On April 30, 2018, Briar Building Houston LLC initiated the Chapter 11

Bankruptcy Case identified as Cause No. 18-32218 in the United States District Court for the

Southern District of Texas (the “Bankruptcy Matter”). 3 Briar Building Houston, LLC’s only asset

was 50 Briar Hollow Lane, Houston, Texas 77027 (the “Briar Hollow Property”). The Briar

Hollow Property was subject to that certain December 30, 2013 loan agreement, deed of trust, and

promissory note connected to the Briar Hollow Property and collectively referred to by the parties




2
    ECF No. 23.
3
    Dkt. No. 1.
                                                    3
               Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 4 of 12




as the “Loan Documents.” 4 When the Bankruptcy Matter was filed, BDFI LLC was the lender and

holder of the Loan Documents. 5

        2.      The Bankruptcy Matter was resolved when George Lee, Briar Building Houston,

LLC and BDFI LLC entered into a document entitled “Forbearance Agreement” on or around May

11, 2018 (the “Forbearance Agreement”) purporting to settle all claims between the parties as

related to the Briar Hollow Property and the Loan Documents. 6 The Forbearance Agreement

contained a release provision which is pertinent to this action.

        3.      The full language of the release contained within the Forbearance Agreement is

cited below.

                27. Ratification: Release of Lender.           [Plaintiff]      hereby
                ratifies, reaffirms, acknowledges, and agrees that the Loan
                Documents represent valid, enforceable and collective obligations
                of Barrower and Guarantor and that [Plaintiff] ha[s] no knowledge
                of any offsets, defenses or claims against Lender, or any of its
                subsidiaries, affiliates, officers, directors, employees, agents,
                attorneys, predecessors, successors or assigns whether asserted or
                unasserted, and neither of the [Plaintiff parties] will assert claims
                for offset or otherwise assert any claims or defenses to the payment
                of the obligations under the Loan Documents. To the extent that
                such offsets, defenses or claims may exist, the [Plaintiff parties] and
                each of its or his respective successors, assigns, parents,
                subsidiaries, affiliates, predecessors, employees, agents, heirs and
                executors, as applicable (collectively the “Releasers”) jointly and
                severally, release and forever discharge and release Lender,
                subsidiaries, affiliates, officers, directors, employees, agents,
                attorneys, predecessors, successors and assigns, both present and
                former, including Jetall Companies, Inc. and Ali Choudhri
                (collectively the “Lender Affiliates”) of and from any and all
                manner of actions, causes of action, suits, debts, controversies,
                damages, judgments, executions, claims and demands whatsoever,
                asserted or unasserted, in law or in equity, which Releasors ever had
                or now have against Lender and/or Lender Affiliates, including,
                without limitation, any previously exist claim or defense whether or

4
  See Dkt. No. 55-9, May 11, 2018 Forbearance Agreement, ¶ 2. A copy of the Forbearance Agreement is attached
hereto as Exhibit B.
5
  Exhibit B, ¶ 2.
6
  Exhibit B, ¶ 27.
                                                     4
                  Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 5 of 12




                    not properly suspected, contemplated or anticipated. The term
                    “Lender” as used herein shall include, but shall not be limited to, its
                    present and former officers, directors, employees, agents and
                    attorneys. 7

           4.       After the Bankruptcy Matter concluded, a subsequent dispute arose between

Plaintiff, Jetall, Defendant, Brad Parker and BDFI, LLC related to, among other things, a

foreclosure by BDFI LLC on the Briar Hollow Property and a breach by Jetall of a management

and leasing agreement for the Briar Hollow Property. This dispute became the subject of a lawsuit

filed on August 3, 2018 and removed to this Court as Adversary No. 18-03281 (the “Adversary

Matter”) in the Bankruptcy Matter filed by Plaintiff against BDFI, LLC, Brad Parker, Defendant,

and Jetall Companies, Inc. The defendants in the Adversary Matter removed it to this Court on the

basis of this Court’s order approving and attaching the Forbearance Agreement.

           5.       Plaintiff moved to dismiss the Adversary Matter, and on January 27, 2020, this

Court entered a final judgment (the “Final Order”) dismissing the Adversary Matter with prejudice

and reaffirming the validity of the Forbearance Agreement as valid, enforceable, and in full force

and effect.

       B. Plaintiff files the Original Petition over a July 1, 2017 default on the 1001 West Loop
          South Property.

           6.       On or about July 1, 2014, Choudhri personally guaranteed a loan to 1001 West

Loop, LP made by Plaintiff. The loan was serviced until January 2017, at which time 1001 West

Loop, LP defaulted on the payment of the loan installments and the loan became due and owing

as a result of the default. 8




7
    Exhibit B, ¶ 27, emphasis added.
8
    A copy of the guaranty agreement is attached hereto as Exhibit C.
                                                           5
                Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 6 of 12




         7.       Despite frequent demand, Choudhri has refused to honor his guaranty and make                           Formatted: List Paragraph, Indent: Left: 0", First line:
                                                                                                                         0.5", Numbered + Level: 1 + Numbering Style: 1, 2, 3, …
payment to Plaintiff in the outstanding amount of the unpaid, guaranteed debt plus accrued default                       + Start at: 1 + Alignment: Left + Aligned at: 0.25" +
                                                                                                                         Indent at: 0.5", Don't adjust space between Latin and
                                                                                                                         Asian text, Don't adjust space between Asian text and
interest in the total amount of $4,219,951.30.                                                                           numbers
                                                                                                                         Formatted: Font color: Black
         8.                                           On March 10, 2020, Plaintiff, in his individual

capacity, filed an Original Petition, Request for Disclosure and Jury Demand (his “Original

Petition”) against Choudhri identified as Cause No. 2020-16175 in the 152nd Judicial District

Court of Harris County, Texas. 9 This Original Petition was subsequently removed to this Court.


                                         IV. CAUSES OF ACTION                                                            Formatted: Underline
                                              6.     Lee                                                                 Formatted: List Paragraph, Centered, Line spacing:
                              A. First Cause of Action – Breach of Guaranty                                              single, Numbered + Level: 1 + Numbering Style: I, II, III,
                                                                                                                         … + Start at: 1 + Alignment: Left + Aligned at: 0.25" +
         9.       Plaintiff realleges each and every allegation preceding this paragraph and                             Indent at: 0.75"


incorporates paragraphs 4-5 in those allegations by reference as if fully set forth at length.

         10.      To support of this cause of action.a claim for breach of a guaranty, a party must

show proof of (1) the existence and ownership of a guaranty contract; (2) the terms of the

underlying contract by the holder; (3) the occurrence of the conditions upon which liability is

based; and (4) the failure or refusal to perform by the guarantor. Lee v. Martin Marietta Materials

Sw., Ltd., 141 S.W.3d 719, 720 (Tex. App.—San Antonio 2004, no pet.).

         11.      In the present case there was an underlying written agreement for a loan by Plaintiff

for the 1001 West Loop Property which Choudhri Personally guaranteed. The building

subsequently defaulted on the payment of the loan on or about January 2017, at which point the

loan defaulted and the total balance of the loan became due and owing. Though Choudhri

personally guaranteed his liability to this loan, Choudhri has breached his agreement of guaranty


9
 Dkt No. 55-1 Original Petition, Request for Disclosure and Jury Demand filed March 10, 2020 in Cause No. 2020-
16175 in the 152nd Judicial District Court of Harris County, Texas. A copy of the Original Petition is attached hereto
as Exhibit D.
                                                          6
                Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 7 of 12




which has resulted in Lee sufferingrefused to make payment despite multiple guarantees on the

same.

        12.      Plaintiff therefore seeks damages against Choudhri for the total accelerated amount

of the unpaid loan, along with penalties and interest in the amount oof $4,219,951.00. Additionally,

Plaintiff is entitled to recover his 30.

                   B. Second Cause of Action – Petition for Declaratory Judgment

        13.      Texas Civil Practice and Remedies Code 37.004 provides that a person “interested

under a deed, will, written contract or other writing… may have determined any question of

construction or validity arising under the instrument…” TEX. CIV. PRAC. REM. CODE. 37.004(a).

        14.      Defendant has stated that an alleged “general release” contained in the Forbearance

Agreement precludes all of Plaintiff’s claims against Choudhri prior to the execution of the

Forbearance Agreement, including the case at bar.

        15.      However, Plaintiff asserts that the alleged “general release” Choudhri relies upon

is predicated by and specifically related to the Loan Documents. Defendant’s Notice of Removal

quotes the “releases and forever discharges” language of the Forbearance Agreement, 10 but the

release contained therein by its own terms only applies to defenses and claims related to “to the

payment of the obligations under the Loan Documents.” 11 By its own terms then, the release only

applies to “the extent that such offsets, defenses or claims may exist” under the Loan Documents. 12

        16.      In the alternate, Plaintiff argues that the events and circumstances surrounding the

execution of the Forbearance Agreement show that it was the clear intent of the parties to only

release all claims as related to the Briar Hollow Property, and not to release Choudhri and his



10
   Id.
11
   Exhibit B, ¶ 27, emphasis added.
12
   Id.
                                                  7
                   Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 8 of 12




associated entities from any and all claims, including those completely unrelated to the Bankruptcy

Matter.

           17.      Therefore, Plaintiff seeks a declaratory judgment determining that the scope of the

“general release” contained in the Forbearance Agreement only applies to “the extent that such

offsets, defenses or claims may exist” under the Loan Documents. 13, and not to unrelated claims

involving the same parties.

                                V.         DEMAND FOR ATTORNEYS’ FEES

           18.      Plaintiff requests the award of his attorneys’ fees as are reasonable, just and       Formatted: List Paragraph, Justified, Indent: Left: 0",
                                                                                                          First line: 0.5", Numbered + Level: 1 + Numbering
necessary attorney’s fees pursuant to the guaranty agreement and Chapter 38 of theequitable under         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned
                                                                                                          at: 0.25" + Indent at: 0.5", Don't adjust space between
                                                                                                          Latin and Asian text, Don't adjust space between Asian
Texas Civil PracticesPractice and remediesRemedies Code. Section 37.001 et seq.                           text and numbers



                                     VI.     DEMAND FOR JURY TRIAL                                        Formatted: Space After: 0 pt, Line spacing: Double,
                                                                                                          Numbered + Level: 1 + Numbering Style: I, II, III, … +
                                                                                                          Start at: 1 + Alignment: Left + Aligned at: 0.25" +
                                                                                                          Indent at: 0.75", Don't adjust space between Latin and
           19.             7.        Plaintiff demands a trial by jury and tenders the appropriate fee
                                                                                                          Asian text, Don't adjust space between Asian text and
                                                                                                          numbers
contemporaneous with this filing.
                                                                                                          Formatted: List Paragraph, Justified, Indent: Left: 0",
                                                                                                          First line: 0.5", Line spacing: Double, Numbered +
                                     REQUEST FOR DISCLOSURES                                              Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                          Alignment: Left + Aligned at: 0.25" + Indent at: 0.5",
                                                                                                          Don't adjust space between Latin and Asian text, Don't
           8.       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested    adjust space between Asian text and numbers
                                                                                                          Formatted: Font: Not Bold, No underline
to disclose within fifty (50) days of service of this request, the information and/or material in Rule

194.2(a)(b)(c)(d)(e)(f)(g)(h) and (i).

                                        VII.   PRAYER FOR RELIEF                                          Formatted: Centered, Space After: 0 pt, Numbered +
                                                                                                          Level: 1 + Numbering Style: I, II, III, … + Start at: 1 +
                                                                                                          Alignment: Left + Aligned at: 0.25" + Indent at: 0.75",
                                                                                                          Don't adjust space between Latin and Asian text, Don't
                                                                                                          adjust space between Asian text and numbers




13
     Exhibit B, ¶ 27.
                                                      8
               Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 9 of 12




       VIII.   WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendant be                      Formatted: Font: Not Bold

cited to answerfor the following relief and appear herein and that, uponjudgment following a final

trial hereof, Plaintiff recover of and from the Defendant by jury:

       (a) Actual damages as determined at trial, reasonable and necessary attorney’s fees, pre;

       (b) Exemplary damages;

       (c) Court costs;

       (d) Prejudgment and post -judgment interest, altogether with at the rate of 5% per annum;

       (e) Attorneys’ fees;

       (f) That the Court enter a take nothing judgment for Defendants; and

       (g) And all costs other relief, in law and in equity, to which have been incurred and         Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                     a, b, c, … + Start at: 1 + Alignment: Left + Aligned at:
           expended herein and for such other and further relief, both general and special, legal    0.5" + Indent at: 0.75"


           and equitable, to which PlaintiffMr. Lee may show himself justly be entitled.

 Dated: February 1, 2021.

                                      Respectfully submitted,                                        Formatted: Font color: Black
                                                                                                     Formatted: Left, Indent: Left: 2", First line: 0.5", Space
                                                       THOMAS L. HUNT & ASSOCIATES                   After: 8 pt, Don't add space between paragraphs of
                                                                                                     the same style, Line spacing: Multiple 1.07 li, _
                                                      __________________________________             Widow/Orphan control, Tab stops: Not at -0.83" +
                                                                                                     -0.5" + 0" + 0.5" + 1" + 1.5" + 2" + 2.5" + 3" +
                                                      THOMAS L. HUNT
                                                                                                     3.63"
                                                      SBN 10289600
5353 West Alabama,                                   SPONSEL MILLER GREENBERG PLLC
                                      /s/ Thane Tyler Sponsel III
                                      Thane Tyler Sponsel III
                                      Attorney-In-Charge
                                      Federal Bar No. 690068/Texas State Bar No. 24056361
                                      Roger B. Greenberg
                                      Federal Bar No. 3932/Texas State Bar No. 08390000              Formatted: Left, Indent: Left: 2", First line: 0.5", Space
                                      Zachary A. Clark                                               After: 8 pt, Don't add space between paragraphs of
                                      Federal Bar No. 3087665/Texas State Bar No. 24097502           the same style, Widow/Orphan control, Adjust space
                                      Allen Landon                                                   between Latin and Asian text, Adjust space between
                                      Federal Bar No. 3028753/ Texas State Bar No. 24091870          Asian text and numbers, Tab stops: Not at -0.83" +
                                      50 Briar Hollow Ln., Suite 605370 West                         -0.5" + 0" + 0.5" + 1" + 1.5" + 2" + 2.5" + 3" +
                                                                                                     3.63"
                                                 9
Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 10 of 12




              Houston, Texas 7705677027
              (713) 977-3447 - Telephone: (713) 892-5400
              Fax: (713) 490-3359 - Facsimile892-5401
                               tom@thomaslhuntassociates.com
                              ATTORNEY          FOR      PLAINTIFF,
                              GEORGE LEE




                      10
             Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 11 of 12




                                      Email: sponsel@smglawgroup.com                                  Formatted: Different first page header
                                      Email: roger@smglawgroup.com
                                      Email: zachary.clark@smglawgroup.com
                                      Email: allen.landon@smglawgroup.com
                                      Email: zachary.clark@smglawgroup.com
                                      Counsel for George M. Lee




                                CERTIFICATE OF SERVICE                                                Formatted: Line spacing: Multiple 1.07 li,
                                                                                                      Widow/Orphan control, Adjust space between Latin
                                                                                                      and Asian text, Adjust space between Asian text and
        I hereby certify that a true and correct copy ofon February 1, 2021, I caused the foregoing
                                                                                                      numbers, Tab stops: Not at -0.83" + -0.5" + 0" + 0.5"
has been forwardedPlaintiff George M. Lee’s First Amended Complaint to all counsel of record          + 1" + 1.5" + 2" + 2.5" + 3" + 3.63"
bybe electronically field with the district clerk’s electronic filing and serviceClerk of the Court   Formatted: Font: Bold
using the CM/ECF system, certified mail, return receipt requested and/or by facsimile on this the
                                                                                                      Formatted: Highlight
_______ of September.which will send notification of such filing to the email addresses denoted
on the Electronic Mail Notice List as listed below:



                                                            ______________________________
                                                            THOMAS L. HUNT
       GOLD, WEEMS, BRUSER, SUES & RUNDELL
       Evelyn I. Breithaupt (TBN: 24073951)
       2001 MacArthur Drive
       P.O. Box 6118
       Alexandria, Louisiana 71307
       Telephone: (318) 445-6471
       Facsimile: (318) 445-6476
       Email: ebreithaupt@goldweems.com

       GUBERNICK LAW P.L.L.C.
       Benjamin Gubernick
       10720 West Indian School Rd. Ste. 19 PMB12
       Phoenix, AZ 85037
       Telephone: 734-678-5169
       Email: ben@gubernicklaw.com


                                                     /s/ Thane Tyler Sponsel III
Case 20-03395 Document 28-1 Filed in TXSB on 02/01/21 Page 12 of 12




                         Thane Tyler Sponsel III




                                                       Formatted: Normal, Centered, Indent: Left: 0", Line
                                                       spacing: single, Tab stops: Not at -1" + -0.5" + 0" +
                                                       0.5" + 1" + 1.5" + 2" + 2.5" + 3" + 3.5" + 4" + 4.5"
                                                       + 5" + 5.5" + 6" + 6.5"




                    12
